—In an action to recover damages for medical malpractice, etc., the defendant appeals from an order of the Supreme Court, Nassau County (Alpert, J.), dated October 28, 1998, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
Contrary to the conclusion reached by the Supreme Court, we find that the plaintiff failed to demonstrate that he underwent a continuing course of treatment so as to toll the Statute of Limitations (see, CPLR 214-a; Young v New York City Health & Hosps. Corp., 91 NY2d 291; Nykorchuck v Henriques, 78 NY2d 255; Yachnin v Levine, 257 AD2d 571). Thus, the action is time-barred and the defendant is entitled to summary judgment. Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.